DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                           STATE OF FLORIDA,
                               Petitioner,

                                       v.

                            MICHAEL BARNES,
                               Respondent.

                                 No. 4D17-3607

                            [December 19, 2018]

   Petition for writ of certiorari to the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. 15-010380-
CF10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for petitioner.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for respondent.

PER CURIAM.

    The state appeals the circuit court’s order granting a criminal
defendant’s motion to vacate a plea. Under Florida Rule of Appellate
Procedure 9.140(c)(1), an order granting a defendant’s motion to vacate a
plea is not among the orders that the state may appeal. We treat the notice
of appeal as a petition for writ of certiorari. See State v. Pettis, 520 So. 2d
250 (Fla. 1988); State v. Stapleton, 764 So. 2d 886, 887 (Fla. 4th DCA
2000). We deny the petition for writ of certiorari for failure to show a
departure from the essential requirements of the law resulting in material
injury for the remainder of the case.

GROSS, MAY, JJ., and CARACUZZO, CHERYL, Associate Judge, concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.